Citation Nr: 0808717	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for shingles.  

2.  Entitlement to an initial rating in excess of 30 percent 
prior to October 16, 2006, and a rating in excess of 50 
percent, from October 16, 2006, forward, for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his father

ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 2003 to March 
2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in December 2007 (i.e. 
a video hearing).  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  A transcript of the December 2007 Board hearing reflects 
that the veteran withdrew his appeal claiming increased 
rating for shingles.

2.  Prior to October 16, 2006, the veteran's PTSD, with 
associated symptoms such as intrusive thoughts, nightmares, 
hypervigilance, lack of motivation, mood disturbances, 
irritability, depression, and social isolation, resulted in 
occupational and social impairment with reduced reliability 
and productivity.

3.  Effective October 16, 2006, the veteran's PTSD, with 
associated symptoms such as suicidal ideation, episodes of 
obsessional behavior and panic, resulted in occupational and 
social impairment with deficiencies in most areas such as 
work, personal relations, and mood, but not total impairment.

4.  The veteran's IBS is "severe;" it is manifested by 
diarrhea and abdominal distress and interferes with the 
veteran's employment.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the claim of an increased rating 
for shingles have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for a rating of 50 percent, but no higher, 
prior to October 16, 2006, and a rating of 70 percent, but no 
higher, effective October 16, 2006, for PTSD have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2007).

3.  The criteria for a 30 percent rating, but no higher, for 
IBS have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.7, 4.114 Diagnostic Code 7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shingles 

The criteria for withdrawal of a Substantive Appeal by the 
veteran with respect to the issue of a higher rating for 
shingles have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).

On December 14, 2007, the date of the video hearing, the 
veteran submitted a statement expressing his desire to 
withdraw his appeal of the issue of entitlement to an 
increased rating for shingles.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue and it must be 
dismissed.


PTSD

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in a May 2006 decision, 
based on the veteran's combat experience and a diagnosis of 
PTSD linked to his reported stressors.  The veteran was 
initially assigned a 30 percent rating, which he appealed, 
and the rating was subsequently increased to 50 percent, 
effective October 16, 2006.  

Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, due to symptoms 
such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  
Id.  The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The evidence reports the veteran's consistent endorsement of 
symptoms such as irritability, lack of motivation, reduced 
social involvement, depression, nightmares, hyperarousal, 
hyperstartle, poor sleep, anxiety, marital difficulties, 
anhedonia, and intrusive thoughts.  In March 2006, the 
veteran's father submitted a statement asserting that the 
veteran was "extremely nervous" and had a phobic fear of 
large groups.  Former military colleagues also submitted 
statements reporting that the veteran was withdrawn, no 
longer pursued the activities he used to enjoy, and no longer 
was motivated to succeed.  See March 2006 Blanton statement; 
April 2006 Mills statement.  The veteran's spouse has also 
submitted statements, reporting that the veteran had sleep 
disturbances and nightmares and that he frequently lost his 
temper, including because of "small things." 

Treatment records also consistently note that the veteran's 
speech and thought processes are normal with impairment, and 
there are no findings or history of homicidal ideation, 
hallucinations, delusions, psychotic symptoms, poor hygiene, 
or poor grooming.  Additionally, the record generally does 
not report any work performance problems due to PTSD until 
August 2006, when the veteran began getting reprimands from 
his supervisor for improper behavior and mistakes, and the 
record indicates that the veteran remained at the same job 
until approximately December 2006.  See March 2006 Binz 
letter ("outstanding" work performance in every area, with 
the exception of attendance); November 2006 and December 2007 
statements.  

A November 2005 VA treatment record reports that the veteran 
was casually dressed, had moderate eye contact, and 
frequently apologized.  The veteran denied having specific 
suicidal thoughts, intent, or plan, though he reported that 
he felt at times that he would be better off dead.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45.  A score of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideations, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  

A March 2006 VA treatment record reports the veteran's 
history of being very anxious around people, including 
friends, because he worried he would do or say something 
stupid.  The examiner noted that the veteran was casually 
dressed with moderate eye contact and frequent apologies.  
Speech was noted to be quiet but otherwise normal.  The 
examiner assessed the veteran with probable PTSD and social 
anxiety disorder, and assigned a GAF of 41.  

An April 2006 VA examination record reports that the veteran 
had a "considerable amount of survival guilt."  The veteran 
reported that he was uncomfortable in crowds and always had a 
plan of escape.  The veteran also reported that he spent most 
of his time at home, and his only socialization was with his 
family.  The examiner noted that the veteran had significant 
anxiety and some dysphoria.  The mental status examination 
indicated that memory was grossly intact; the veteran was 
fully oriented; insight and judgment were adequate; and the 
veteran denied suicidal ideation.  The veteran was assigned a 
GAF of 43. 

June and September 2006 VA treatment records report that the 
veteran was not taking his medication regularly, and the 
September 2006 VA treatment record reports the veteran's 
endorsement of symptoms such as sleep disturbance, 
nightmares, and significant irritability such as "snapping 
at [his] boss and wife."  The examiner noted that the 
veteran's affect was somewhat blunted.  There was no 
endorsement of suicidal or homicidal thoughts.  The veteran 
was assigned a GAF of 41.  A September 2006 VA treatment 
record reports the veteran's history of having less anxiety 
and irritability with his current medication.  

An October 16, 2006 VA medical record reports the veteran's 
history of increased drinking (up to 12 beers a day with 2 to 
3 beers before work) since a veteran friend died several 
weeks earlier.  The veteran reported that he felt like he was 
on the verge of an anxiety attack much of the day, and he 
just wanted to avoid people when he got off work.  The 
veteran also reported that he had been having thoughts about 
suicide, and his wife and parents were taking all the guns 
out of the house.  An October 20, 2006 VA record notes that 
the veteran reported feeling better, though he stated that he 
had an accident the day before, after which he came home and 
drank until he fell asleep.  The veteran reported that he had 
good support from his parents and wife, good rapport with the 
staff psychiatrist, and he denied current suicidal thoughts.  

An October 21, 2006, VA treatment record reports that the 
veteran was admitted after trying to commit suicide.  The 
record reports that the veteran had active suicidal ideation 
and a plan with high lethality.  The record also notes that 
the veteran had both anxiety spectrum difficulties and heavy 
alcohol intake.  The veteran was noted to have significant 
depressive symptomatology, anhedonia, poor energy, poor 
appetite, poor sleep, nightmares, flashbacks, suicidal 
ideation, and hopelessness.  The veteran reported having 
panic-like symptoms, though the examiner noted that it was 
unclear whether they were anger, panic/anxiety, or substance-
related.  The veteran also reported having episodes of 
"obsessive compulsiveness" with cleanliness, where he takes 
four showers a day, alternated with depressive symptoms where 
he only showers every other day.  The examiner noted that the 
veteran was casually dressed and appropriately groomed.  He 
had a good rapport, and thought processes were generally 
rational, relevant and goal-directed, without flight of 
ideas, loose associations, thought broadcasting, or 
withdrawal.  Thought content was negative for homicidal 
ideation, and the veteran denied hallucinations.  There was 
no evidence of delusional thinking, and the veteran denied 
paranoid ideation.  Speech was normal in rate, rhythm, 
volume, and tone, with no pressure in speech and normal 
spontaneity.  Psychomotor status appeared within normal 
limits.  The veteran's affect was tearful and dysthymic and 
judgment/insight was poor.  Cognitive testing indicated that 
the veteran scored 29/30 on the Folstein MMSE, missing one 
memory item at five minutes.  The examiner noted that he did 
not attempt serial 7's since the veteran's effort was poor.  

The examiner assigned a GAF of 21, which corresponds to a 
finding of "behavior considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgement OR inability to function in almost all areas.  An 
October 22, 2006, VA treatment record report that the veteran 
denied suicidal intent or plans, stating that his attempt was 
"just stupid."  He reported that alcohol usage increases 
his depressive symptoms and that he is only suicidal when 
drinking.  The veteran was assigned a GAF of 31, which 
corresponds to a finding of "some impairment in reality 
testing or communication OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood."  The veteran was subsequently enrolled 
in one month of "intensive treatment" for his PTSD and an 
alcohol addiction.  

November 2006 VA treatment records reports that the veteran 
endorsed a negative history of depressed mood or suicidal or 
homicidal ideation.  The veteran reported that his current 
medication decreased his nightmares, sleep problems, anxiety, 
and hyperarousal.  The veteran was also noted to be alert and 
oriented with no slurred speech or ataxia, a bright affect, 
and a pleasant attitude. 

The veteran's father submitted statements in November and 
December 2006 reporting that the veteran had been deeply 
depressed for several months with erratic and unpredictable 
behavior, since the suicide of a close friend.  He stated 
that the veteran had a "great deal of difficulty" in making 
decisions about relatively minor issues and had a remarkably 
bad short-term memory.  See November 2006 statement.  The 
veteran's father also reported that the veteran was fired 
from his job in a bank after returning from alcohol 
treatment, and, after two weeks of unemployment, the veteran 
got a job as a laborer.  See December 2007 statement.  He 
noted that the veteran had "little or no ambition or plan 
for the future," which was unlike how the veteran was prior 
to his service in Iraq.  The veteran's spouse also submitted 
a statement, indicating that, since the death of his friend, 
the veteran had been depressed and suicidal and had been 
drinking excessively.  

A March 2007 VA treatment record reports the veteran's denial 
of suicidal thoughts and his history of using 
avoidance/control behaviors as his primary coping strategy 
for dealing with distressing thoughts, feeling, memories, and 
physical sensations.  The veteran reported that he had sleep 
disturbance with nightmares, fatigue, "temper," and 
vocational stress.  He also reported having anxiety about 
what his co-workers thought about him and whether they 
thought he was "crazy."  A subsequent March 2007 VA 
treatment record reports that the veteran continued to have 
frequent nightmares and poor sleep, and the examiner noted 
that the veteran had not been taking his medicine as 
prescribed.  The examiner noted that the veteran was casually 
dressed with good eye contact and blunted affect.  Thought 
processes were linear and logical, and the veteran denied 
having current suicidal or homicidal thoughts, though he 
reported a history of suicidal thoughts.  The examiner found 
no evidence of psychotic symptoms.  The examiner assigned a 
GAF of 41.  

The veteran had a personal hearing in December 2007, at which 
he testified that he had downplayed his symptoms to the VA 
doctors out of pride and embarrassment.  He also reported 
that he had missed approximately a week of work in the 
previous month due to anxiety attacks and that he was on his 
third job since separating from service.  He endorsed 
symptoms such as excessive alcohol usage, a "temper," 
isolation, and paranoia.  The veteran added that he last had 
homicidal ideation about three weeks prior, explaining that 
sometimes he gets mad at the foreman and he thinks about 
striking him.  The veteran testified that he had thought 
about committing suicide a week earlier and that he was going 
to talk with his psychiatrist into entering an inpatient 
program.  The veteran also reported that he was going to 
submit a statement from his psychiatrist, but he has not done 
so.  The veteran's wife and father testified that the veteran 
was short-tempered, with social anxiety and that they were 
the "safety net" keeping the veteran from hurting himself 
or others.  

The Board finds that the foregoing evidence most nearly 
approximates a 50 percent rating, but no higher, prior to 
October 16, 2006.  Although the veteran had some work-related 
difficulties during this period, and the reported GAF scores 
correspond to "serious" impairment, on the whole, the 
veteran's symptoms, as reported by the medical records and 
his statements, are not consistent with the disability 
picture created by the 70 percent rating.  The evidence 
includes no findings of impaired speech or thought processes, 
cognitive impairment, spatial disorientation, panic attacks, 
or neglect of personal appearance or hygiene.  The evidence 
also does not report any history or findings of excessive 
alcohol usage, suicidal ideation or behavior, homicidal 
ideation, impaired impulse control, or obsessional rituals.  
Additionally, although the evidence of record indicates that 
the veteran missed work on several occasions during this 
period, the record generally indicates that the missed days 
were due to medical appointments or non-PTSD disabilities, 
namely his IBS or shingles.  See, e.g., March 2006 Binz 
statement.  Consequently, a rating of 50 percent, but no 
higher, is granted for the period prior to October 16, 2006. 

Effective October 16, 2006, the Board finds that the 
veteran's symptomatology most nearly approximates a 70 
percent rating, based on the objective evidence of a 
worsening of the veteran's symptomatology on that date.  A 
higher rating is not warranted as the records contain no 
findings of total impairment.  The veteran is consistently 
noted to be properly dressed, groomed, and oriented with no 
medical findings of a thought, speech, or memory disorder, 
and the veteran's thought processes and associations and 
speech are generally reported to be coherent.  The records 
also indicate that the veteran works and maintains 
relationships with his family, and the evidence also does not 
indicate that the veteran is unable to perform his activities 
of daily living.  Although the records indicate that the 
veteran has had suicidal behavior and has had homicidal 
thoughts, the records do not indicate that the veteran poses 
a persistent danger to himself or others or that he has 
grossly inappropriate behavior.  The reported GAF scores also 
indicate less than total impairment.  Although the GAF scores 
dating on October 21 and 22, 2006 report very low GAF scores 
due to the veteran's suicide attempt, the GAF scores are 
generally reported to be in the 40s, which indicates less 
than total impairment.  Consequently, the Board finds that a 
70 percent rating, but no higher, is warranted effective 
October 16, 2006.  



IBS

For historical purposes, it is noted that service connection 
was established for IBS by the RO in a May 2006 decision, 
based on evidence of in-service treatment for frequent 
episodes of diarrhea and abdominal distress.  A 10 percent 
disability evaluation was assigned based on a review of the 
relevant contemporaneous evidence of record.  The veteran 
subsequently appealed this initial rating.  

IBS is rated under Diagnostic Code (DC) 7319.  DC 7319 
provides a 30 percent rating for severe IBS, manifested by 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

The veteran has endorsed symptoms of multiple loose stools 
with associated cramping every day.  He has reported that his 
diet does not affect his condition, nor does the presence (or 
absence) of food, but he noticed that it occurred more during 
periods of stress, particularly if he is worried about access 
to the bathroom.  The veteran has reported that his IBS 
affects his social life and work productivity, since he 
cannot sit through trainings, meetings, or events.  See, 
e.g., October and November 2005 VA treatment records.  This 
history is corroborated by statements from the veteran's 
former supervisor and co-workers and wife.  See March 2006 
Binz statement (work performance outstanding in every area 
except attendance); employment leave record; July 2006 
Robinson and Smith (co-workers) statements; and March 2006 
spouse statement (veteran avoided social situations or left 
them early because he was afraid of embarrassing himself by 
soiling his pants).  

A November 2005 VA treatment record reports the veteran's 
history of five to eight loose/watery stools with associated 
abdominal cramping per day.  The veteran denied constipation 
and bloody stools.  The examiner noted that the veteran's 
abdomen was soft with active bowel sounds, and there was no 
tenderness, distension, masses, or bruits.  The examiner 
assessed the veteran with "mild" chronic diarrhea with 
associated cramping.  

A March 2006 VA treatment record reports the veteran's 
history of having liquid stools four to five times a day with 
associated cramps in the mid-abdominal area, bloating, and 
distension.  Electrolytes were within normal limits and a 
hemoccult was negative.  The examiner noted that the 
veteran's abdomen was soft with active bowel sounds and no 
distension, tenderness, or organomegaly.  

A VA examination was conducted in April 2006.  The 
examination record reports the veteran's history of averaging 
three to four bowel movements on his "good days" and five 
to six bowel movements on his "bad days."  The veteran 
reported that he had abdominal cramps associated with the 
diarrhea and that his stools were usually loose and watery.  
He denied constipation and blood in the stools.  He stated 
that he has had a little soiling of his underwear, but this 
was unusual because he can usually get to a bathroom.  
Examination of the abdomen revealed no hepatosplenomegaly, 
masses, or tenderness.  The examiner diagnosed the veteran 
with IBS with no resulting functional impairment except for 
the "inconvenience" of having to leave training, Church, 
and meetings.  The examiner stated that the veteran did not 
have constant abdominal distress, though he did have frequent 
symptoms.  

A June 2006 VA treatment record reports the veteran's history 
of having diarrhea two to three times a day.  The veteran 
denied having tenesmus or rectal bleeding, but he stated that 
cramps were still present.  The abdomen was noted to be soft 
and bowel sounds were active.  An October 2006 VA treatment 
record reports the veteran's history of "some diarrhea" and 
abdominal pain, with no constipation, change in bowel habits, 
or blood in stool, and a subsequent October 206 VA treatment 
record reports that the veteran had "normal bowel 
function."  A January 2007 VA treatment records reports the 
veteran's history of pain, nausea, and diarrhea.  The 
examiner noted that the veteran's abdomen was soft and non-
distended, though there was mild diffuse tenderness.  Bowel 
sounds were present.  

At his December 2007 personal hearing, the veteran testified 
that he soils himself, or comes close to it, numerous times a 
day when working, with additional incidents on his way to 
work and at church.  

Although the evidence indicates a potential improvement in 
the veteran's symptoms as of June 2006, the Board finds that 
the veteran's symptoms most nearly approximate a 30 percent 
rating under DC 7319, based on the veteran's consistent 
history of up to 9 episodes of diarrhea and abdominal pain 
each day and the evidence of interference with the veteran's 
employment.  30 percent is the highest rating available under 
DC 7319; a higher rating is not warranted under that 
diagnostic code.  Consequently, the Board finds that a 30 
percent rating, but no higher, is warranted for the veteran's 
IBS.  

Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for PTSD and IBS.  Although it appears that adequate notice 
was provided to the veteran in April 2006, the Court has held 
that were the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions (such as the effective date), the claim has been 
substantiated and there is no prejudice due to inadequate (or 
no) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Federal Circuit has also held that once the underlying 
service connection claim is granted there is no duty to 
provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In any event, in an October 2006 statement of the case the 
veteran was informed of what evidence was needed to establish 
a higher evaluation for PTSD and IBS.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in November 
2003 and November 2005.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal with respect to the issue of entitlement to an 
increased rating for shingles is dismissed.  

A rating of 50 percent, but no higher, prior to October 16, 
2006, and a rating of 70 percent, but no higher, effective 
October 16, 2006, for PTSD is granted.  

A 30 percent rating, but no higher, is granted for IBS.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


